     Case 6:20-cv-01209-JAR-JPO Document 16 Filed 10/26/20 Page 1 of 12




                            UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

THE BEHRENDS REVOCABLE TRUST
and BRETT and KINZIE BEHRENDS, et al.,

              Plaintiffs,
                                                     Civil Action No: 6:20-cv-01209-JAR
v.

CITY OF GREAT BEND, KANSAS,

              Defendant.


                                   PROTECTIVE ORDER

       The parties agree that during the course of discovery and informal settlement discussions

it may be necessary to disclose certain confidential information relating to the subject matter of

this action. They agree that certain categories of such information should be treated as

confidential, protected from disclosure outside this litigation, and used only for purposes of

prosecuting or defending this action and any appeals. The parties jointly request entry of this

proposed Protective Order to limit the disclosure, dissemination, and use of certain identified

categories of confidential information (ECF No. 15).

       The parties assert in support of their request that protection of the identified categories of

confidential information is necessary because discovery in this case may seek confidential

information concerning both parties and non-parties, for example, but not limited to, confidential

financial and tax information of the parties and non-parties, confidential personnel information,

confidential medical information of the parties and non-parties, and other confidential

information is anticipated to be the subject of discovery. This Order will facilitate the exchange

of information between the parties.
    Case 6:20-cv-01209-JAR-JPO Document 16 Filed 10/26/20 Page 2 of 12




       For good cause shown under Fed. R. Civ. P. 26(c), the court grants the parties’ joint

request and hereby enters the following Protective Order:

       1.      Scope. All documents and materials produced in the course of discovery of this

case, including initial disclosures, responses to discovery requests, all deposition testimony and

exhibits, and information derived directly therefrom (hereinafter collectively “documents”), are

subject to this Order concerning Confidential Information as set forth below. As there is a

presumption in favor of open and public judicial proceedings in the federal courts, this Order

will be strictly construed in favor of public disclosure and open proceedings wherever possible.

       2.      Definition of Confidential Information. As used in this Order, “Confidential

Information” is defined as information that the producing party designates in good faith has been

previously maintained in a confidential manner and should be protected from disclosure and use

outside the litigation because its disclosure and use could potentially cause harm to the interests

of disclosing party or nonparties. For purposes of this Order, the parties will limit their

designation of “Confidential Information” to the following categories of information or

documents:

               (a)     Personnel Information regarding current and former employees and

Council members of Defendant. For purposes of this Order, “Personnel Information” includes,

but is not limited to information typically retained in personnel files, job application materials,

any performance ratings, employee compensation and payroll information, supervisor notes,

medical records, documents related to discipline and/or termination, documents regarding

attendance, and information relating to employment policies;

               (b)     Personnel Information regarding current and former job applicants of

Defendant;



                                                2
    Case 6:20-cv-01209-JAR-JPO Document 16 Filed 10/26/20 Page 3 of 12




               (c)     Non-public financial information and other information of Defendant that

contains trade secrets, future business plans, budgeting and/or spending information, market

analysis, confidential planning, contracting, and/or bidding information related to projects

undertaken by Defendant, confidential research, development, commercial or other proprietary

information;

               (d)     Written or transcribed minutes of Executive Sessions of the City Council;

               (e)     Health care information, personnel records, tax records, or other financial

information related to Plaintiffs;

               (f)     Any testimony regarding Confidential Information as defined in

Paragraphs 2(a)-(e) above.

               (g)     Extracts and summaries prepared from such materials set forth in

Paragraphs 2(a)-(f) above; and

               (h)     Those portions of briefs, affidavits, memoranda, depositions, or other

writings, including exhibits thereto, which contain or refer to the Confidential Information.

Information or documents that are available to the public may not be designated as Confidential

Information.

       3.      Form and Timing of Designation.            The producing party may designate

documents as containing Confidential Information and therefore subject to protection under this

Order by marking or placing the words “CONFIDENTIAL - SUBJECT TO PROTECTIVE

ORDER” (hereinafter “the marking”) on the document and on all copies in a manner that will not

interfere with the legibility of the document. As used in this Order, “copies” includes electronic

images, duplicates, extracts, summaries or descriptions that contain the Confidential Information.

The marking will be applied prior to or at the time of the documents are produced or disclosed.



                                                3
    Case 6:20-cv-01209-JAR-JPO Document 16 Filed 10/26/20 Page 4 of 12




Applying the marking to a document does not mean that the document has any status or protection

by statute or otherwise except to the extent and for the purposes of this Order. Copies that are

made of any designated documents must also bear the marking, except that indices, electronic

databases, or lists of documents that do not contain substantial portions or images of the text of

marked documents and do not otherwise disclose the substance of the Confidential Information

are not required to be marked. By marking a designated document as confidential, the

designating attorney or party appearing pro se thereby certifies that the document contains

Confidential Information as defined in this Order.

        4.      Inadvertent Failure to Designate.          Inadvertent failure to designate any

document or material as containing Confidential Information will not constitute a waiver of an

otherwise valid claim of confidentiality pursuant to this Order, so long as a claim of

confidentiality is asserted within ten (10) days after discovery of the inadvertent failure.

        5.      Depositions.    Deposition testimony will be deemed confidential only if

designated as such when the deposition is taken or within a reasonable time period after receipt

of the deposition transcript. Such designation must be specific as to the portions of the transcript

and/or any exhibits to be protected.

        6.      Protection of Confidential Material.

                (a)     General Protections. Designated Confidential Information must be used

or disclosed solely for purposes of prosecuting or defending this lawsuit, including any appeals,

and any lawsuit consolidated with this lawsuit for discovery or any other related legal

proceeding brought by one of the parties to this litigation.




                                                 4
     Case 6:20-cv-01209-JAR-JPO Document 16 Filed 10/26/20 Page 5 of 12




                (b)     Who May View Designated Confidential Information. Except with the

prior written consent of the designating party or prior order of the court, designated Confidential

Information may only be disclosed to the following persons:1

                (1)     The parties to this litigation and any litigation consolidated with
                        this lawsuit for discovery, including any employees, agents, and
                        representatives of the parties;2

                (2)     Attorneys and staff for Defendant, in evaluating or making
                        decisions with respect to Plaintiffs’ claims;

                (3)     Counsel for the parties and employees and agents of counsel;

                (4)     The court and court personnel, including any special master
                        appointed by the court, and members of the jury;

                (5)     Court reporters, recorders, and videographers engaged for
                        depositions;

                (6)     Any mediator appointed by the court or jointly selected by the
                        parties;

                (7)     Any expert witness, outside consultant, or investigator retained
                        specifically in connection with this litigation, but only after such
                        persons have completed the certification contained in Attachment
                        A, Acknowledgment and Agreement to be Bound;

                (8)     Any potential, anticipated, or actual fact witness and his or her
                        counsel, but only to the extent such confidential documents or
                        information will assist the witness in recalling, relating, or
                        explaining facts or in testifying, and only after such persons have
                        completed the certification contained in Attachment A;

       1
          Reporters and members of the media, bloggers, and social media influencers are
expressly excluded from the categories of individuals to whom Confidential Information subject
to this Protective Order may be disclosed.
       2
          If the confidential documents contain highly sensitive trade secrets or other highly
sensitive competitive or confidential information and disclosure to another party would result in
demonstrable harm to the disclosing party, then the parties may stipulate or move for the
establishment of an additional category of protection, (e.g., Attorneys’ Eyes Only) that prohibits
disclosure of such documents or information to category or that limits disclosure only to
specifically designated in-house counsel or party representative(s) whose assistance is reasonably
necessary to the conduct of the litigation and who agree to be bound by the terms of the Order.


                                                 5
     Case 6:20-cv-01209-JAR-JPO Document 16 Filed 10/26/20 Page 6 of 12




                 (9)     The author or recipient of the document (not including a person
                         who received the document in the course of the litigation);

                 (10)    Independent providers of document reproduction, electronic
                         discovery, or other litigation services retained or employed
                         specifically in connection with this litigation; and

                 (11)    Other persons only upon consent of the producing party and on
                         such conditions as the parties may agree.

                 (c)     Control of Documents. The parties must take reasonable efforts to

prevent unauthorized or inadvertent disclosure of documents designated as containing

Confidential Information pursuant to the terms of this Order. Counsel for the parties must

maintain a record of those persons, including employees of counsel, who have reviewed or been

given access to the documents along with the originals of the forms signed by those persons

acknowledging their obligations under this Order.

         7.      Filing of Confidential Information. If a party seeks to file any document

containing Confidential Information subject to protection under this Order, that party must take

appropriate action to ensure that the document receives proper protection from public disclosure,

such as: (a) filing a redacted document with the consent of the party who designated the

document as confidential; or (b) seeking permission to file the document under seal by filing a

motion for leave to file under seal in accordance with D. Kan. Rule 5.4.6. Nothing in this Order

will be construed as a prior directive to allow any document to be filed under seal. The mere

designation of information as confidential pursuant to this Order is insufficient to satisfy the

court’s requirements for filing under seal in light of the public’s qualified right of access to court

dockets. The parties understand that the requested documents may be filed under seal only with

the permission of the court after proper motion. If the motion is granted and the requesting party

permitted to file the requested documents under seal, only counsel of record and unrepresented

                                                  6
    Case 6:20-cv-01209-JAR-JPO Document 16 Filed 10/26/20 Page 7 of 12




parties will have access to the sealed documents. Pro hac vice attorneys must obtain sealed

documents from local counsel.

         8.     Challenges to a Confidential Designation. The designation of any material or

document as Confidential Information is subject to challenge by any party. Before filing any

motion or objection to a confidential designation, the objecting party must meet and confer in

good faith to resolve the objection informally without judicial intervention. A party that elects to

challenge a confidentiality designation may file and serve a motion that identifies the challenged

material and sets forth in detail the basis for the challenge. The burden of proving the necessity

of a confidentiality designation remains with the party asserting confidentiality. Until the court

rules on the challenge, all parties must continue to treat the materials as Confidential

Information under the terms of this Order.

        9.      Use of Confidential Documents or Information at Trial or Hearing. Nothing

in this Order will be construed to affect the use of any document, material, or information at any

trial or hearing. A party that intends to present or that anticipates that another party may present

Confidential Information at a hearing or trial must bring that issue to the attention of the court

and the other parties without disclosing the Confidential Information. The court may thereafter

make such orders as are necessary to govern the use of such documents or information at the

hearing or trial.

        10.     Obligations on Conclusion of Litigation.

                (a)     Order Remains in Effect. Unless otherwise agreed or ordered, all

provisions of this Order will remain in effect and continue to be binding after conclusion of the

litigation.




                                                 7
     Case 6:20-cv-01209-JAR-JPO Document 16 Filed 10/26/20 Page 8 of 12




                (b)     Return of Confidential Documents. Within thirty (30) days after this

litigation concludes by settlement, final judgment, or final order, including all appeals, all

documents designated as containing Confidential Information, including copies as defined above,

must be returned to the party who previously produced the document unless: (1) the document has

been offered into evidence or filed without restriction as to disclosure; (2) the parties agree to

destruction of the document to the extent practicable in lieu of return;3 or (3) as to documents

bearing the notations, summations, or other mental impressions of the receiving party, that party

elects to destroy the documents and certifies to the producing party that it has done so.

                (c)     Retention of Work Product. Notwithstanding the above requirements to

return or destroy documents, counsel may retain attorney work product, including an index

which refers or relates to designated Confidential Information, so long as that work product does

not duplicate verbatim substantial portions of the text or images of designated documents. This

work product will continue to be confidential under this Order. An attorney may use his or her

own work product in subsequent litigation provided that its use does not disclose Confidential

Information.

        11.     Order Subject to Modification. This Order is subject to modification by the

court on its own motion or on motion of any party or any other person with standing concerning

the subject matter. The Order must not, however, be modified until the parties have been given

notice and an opportunity to be heard on the proposed modification.



       3
          The parties may choose to agree that the receiving party must destroy documents
containing Confidential Information and certify the fact of destruction, and that the receiving
party must not be required to locate, isolate and return e-mails (including attachments to e-mails)
that may include Confidential Information, or Confidential Information contained in deposition
transcripts or drafts or final expert reports.


                                                8
    Case 6:20-cv-01209-JAR-JPO Document 16 Filed 10/26/20 Page 9 of 12




        12.     No Prior Judicial Determination.           This Order is entered based on the

representations and agreements of the parties and for the purpose of facilitating discovery. Nothing

in this Order will be construed or presented as a judicial determination that any document or

material designated as Confidential Information by counsel or the parties is entitled to protection

under Fed. R. Civ. P. 26(c) or otherwise until such time as the court may rule on a specific

document or issue.

        13.     Persons Bound by Protective Order. This Order will take effect when entered

and is binding upon all counsel of record and their law firms, the parties, and persons made

subject to this Order by its terms.

        14.     Jurisdiction. The court’s jurisdiction to enforce the provisions of this Order will

terminate on the final disposition of this case. But a party may file a motion to seek leave to

reopen the case to enforce the provisions of this Order.

        15.     Applicability to Parties Later Joined. If additional persons or entities become

parties to this lawsuit, they must not be given access to any Confidential Information until they

execute and file with the court their written agreement to be bound by the provisions of this Order.

        16.     Protections Extended to Third-Party’s Confidential Information. The parties

agree to extend the provisions of this Protective Order to Confidential Information produced in

this case by third parties, if timely requested by the third party.

        17.     Confidential Information Subpoenaed or Ordered Produced in Other

Litigation. If a receiving party is served with a subpoena or an order issued in other litigation

that would compel disclosure of any material or document designated in this action as

Confidential Information, the receiving party must so notify the designating party, in writing,




                                                 9
    Case 6:20-cv-01209-JAR-JPO Document 16 Filed 10/26/20 Page 10 of 12




immediately and in no event more than three business days after receiving the subpoena or

order. Such notification must include a copy of the subpoena or court order.

       The receiving party also must immediately inform in writing the party who caused the

subpoena or order to issue in the other litigation that some or all of the material covered by the

subpoena or order is the subject of this Order. In addition, the receiving party must deliver a

copy of this Order promptly to the party in the other action that caused the subpoena to issue.

       The purpose of imposing these duties is to alert the interested persons to the existence of

this Order and to afford the designating party in this case an opportunity to try to protect its

Confidential Information in the court from which the subpoena or order issued. The designating

party bears the burden and the expense of seeking protection in that court of its Confidential

Information, and nothing in these provisions should be construed as authorizing or encouraging a

receiving party in this action to disobey a lawful directive from another court. The obligations set

forth in this paragraph remain in effect while the party has in its possession, custody, or control

Confidential Information by the other party to this case.

        18.     Inadvertent Disclosure of Confidential Information Covered by Attorney-

Client Privilege or Work Product. Whether inadvertent or otherwise, the disclosure or

production of any information or document that is subject to an objection on the basis of attorney-

client privilege or work-product protection, including, but not limited to, information or

documents that may be considered Confidential Information under the Protective Order, will not

be deemed to waive a party’s claim to its privileged or protected nature or estop that party or the

privilege holder from designating the information or document as attorney-client privileged or

subject to the work-product doctrine at a later date. Any party receiving any such information or

document must return it upon request to the producing party. Upon receiving such a request as to



                                                 10
    Case 6:20-cv-01209-JAR-JPO Document 16 Filed 10/26/20 Page 11 of 12




specific information or documents, the receiving party must return the information or documents

to the producing party within fifteen (15) days, regardless of whether the receiving party agrees

with the claim of privilege and/or work-product protection. Disclosure of the information or

document by the other party prior to such later designation will not be deemed a violation of the

provisions of this Order. Although the provisions of this section constitute an order pursuant to

Rule 502(d) and (e) of the Federal Rules of Evidence, and will be construed in a manner consistent

with the maximum protection provided by said rule, nothing in this Order is intended or will be

construed to limit a party’s right to conduct a review of documents, including electronically-stored

information, for relevance, responsiveness, or segregation of privileged or protected information

before production.

       IT IS SO ORDERED.
                                                        s/ James P. O=Hara
                                                       James P. O=Hara
                                                       U.S. Magistrate Judge


WE SO MOVE
and agree to abide by the
terms of this Order

/s/ Randall K. Rathbun w/permission
Signature

Randall K. Rathbun
Printed Name

Counsel for Plaintiffs

/s/ Alan L. Rupe
Signature

Alan L. Rupe
Printed Name

Counsel for Defendant City of Great Bend, Kansas


                                                11
   Case 6:20-cv-01209-JAR-JPO Document 16 Filed 10/26/20 Page 12 of 12




                               ACKNOWLEDGMENT
                                     AND
                             AGREEMENT TO BE BOUND
        The undersigned hereby acknowledges that he/she has read the Protective Order entered in

the case captioned, Behrends Revocable Trust and Brett and Kinzie Behrends, et al. v. City of

Great Bend, Kansas, United States District Court for the District of Kansas, Case No. 6:20-cv-

01209-JAR-JPO, and attached hereto, understands the terms thereof, and agrees to be bound by its

terms. The undersigned submits to the jurisdiction of the United States District Court for the

District of Kansas in matters relating to this Protective Order and understands that the terms of the

Protective Order obligate him/her to use materials designated as Confidential Information in

accordance with the order solely for the purposes of the above-captioned action, and not to

disclose any such Confidential Information to any other person, firm, or concern, except in

accordance with the provisions of the Protective Order.

        The undersigned acknowledges that violation of the Protective Order may result in

penalties for contempt of court.

Name:

Job Title:

Employer:

Business Address:

Date:

Signature




                                                 12
